— Appeal by the defendant from a judgment of the County Court, Rockland County *885(Resnick, J.), rendered December 10, 2002, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
The determination of whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the trial court (see CPL 220.60 [3]; People v Fernandez, 291 AD2d 456 [2002]; People v Marzocco, 278 AD2d 515 [2000]). In this case, the trial court providently exercised its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea. Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.